Citation Nr: 0838838	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-21 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status post 
hemorrhoidectomy with fissure in ano, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran testified before a hearing officer at the RO in 
February 2004, and the undersigned Veterans Law Judge via 
videoconferencing technology in May 2007.  Transcripts of 
both hearings have been associated with the record.

This claim was previously before the Board and remanded in 
September 2007.


FINDINGS OF FACT

1.  The veteran's status post hemorrhoidectomy with fissure 
in ano disability is characterized by small internal 
hemorrhoids, slight redundant tissue, and persistent 
bleeding, with no evidence of fissures.

2.  Anemia is not secondary to hemorrhoids.


CONCLUSION OF LAW

The criteria for a compensable rating for status post 
hemorrhoidectomy with fissure in ano are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was told that, in order to substantiate his claim, the 
evidence needed to show that his hemorrhoid condition had 
gotten worse.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in June 2003 provided the veteran 
with the rating criteria used to determine his disability 
evaluation.  As such, he has actual knowledge of the criteria 
used to substantiate his claim, and his claim was thereafter 
readjudicated.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A September 2001 VA outpatient record shows the veteran had a 
prior history of hemorrhoidectomy.  He stated that he had 
severe pain in his rectum four days ago.  Something felt like 
it broke, and he had bloody discharge with puss until 
yesterday.  He continued to have pain in his rectum.  He had 
no complaints of nausea or vomiting.  Examination showed an 
old surgical scar of the rectum.  The rectum was tender.  
There was no blood noted.  There were no tears noted around 
the rectum.  The impression was rectal pain of questionable 
etiology.

In June 2002, the veteran underwent VA examination.  He 
complained of recurrence of hemorrhoids with associated 
bright red blood per rectum.  He noted a history of 
constipation with intermittent episodes of loose stools.  He 
noted some intermittent history of fecal leakage of two to 
three times per month.  He had amelioration of his symptoms 
with Preparation H.  However, there was no full resolution of 
his symptoms.

Examination revealed a normal sphincter tone with no 
appreciable fissure formation or ulcerations.  There was no 
appreciable fecal leakage.  He had no appreciable external 
hemorrhoidal tissues.  On palpation, there was an appreciable 
internal soft mass consistent with a small internal 
hemorrhoid without any evidence of thrombosis or a fissure 
formation.  There was positive blood in the stool.  The 
diagnosis was internal hemorrhoids.  The veteran had no 
significant anemia associated with his current hemorrhoid 
history.  He also had no condition of significant 
malnutrition.

An August 2002 VA outpatient record shows the veteran 
complained that his hemorrhoids had been acting up.

In February 2004, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  He was currently 
receiving treatment and had been told he had internal 
hemorrhoids.  He used Preparation H.

In April 2006, the veteran underwent VA examination.  He 
currently used suppositories which provided excellent relief.  
He still had occasional bright red rectal bleeding, usually 
noted on the toilet paper with wiping after bowel movements.  
This occurred about once per month.  He had never been anemic 
secondary to hemorrhoids.  He denied problems holding his 
stool.  He also denied any significant functional impairment 
as it related to his hemorrhoids.  He was generally able to 
sit without any problems.

On examination, there were some palpable internal hemorrhoids 
and slight redundant tissue at the entrance of the anus, but 
no active bleeding, evidence of thrombosis, or anal fissures.  
The veteran had good sphincter tone, and stools were heme 
negative.  There was no evidence of fistula.  Following 
tests, the diagnoses were hemorrhoids and anemia.  The 
examiner noted the veteran had persistent rectal bleeding and 
was noted to be anemic.  The hemorrhoids were currently well-
controlled with the use of Anusol on a regular basis.  The 
veteran denied weight loss, abdominal pain, or any other 
significant gastrointestinal problem.

In November 2007, the veteran underwent VA examination.  His 
claims file was reviewed.  He described his hemorrhoids as 
intermittent with remissions.  He used Preparation H, 
suppositories, and soaks.  He had occasional rectal bleeding.  
He complained of itching, burning, diarrhea, difficulty 
passing stool, and pain.  He had no tenesmus.  His recurrence 
of hemorrhoids without thrombosis was one or less per year.  
There was no history of thrombosis.  There was a history of 
perianal discharge of fecal matter.  This was occasional.

On examination, there were no hemorrhoids, fistula, or 
stricture present.  The sphincter was not impaired, and there 
was no rectal prolapse present.  The diagnosis was 
hemorrhoids with no active hemorrhoids on examination.  This 
caused mild effects on his traveling and toileting.  The 
veteran stated he had to sit on his side to take pressure of 
his buttocks when hemorrhoids flared up.  There was no 
evidence of thrombotic and irreducible hemorrhoids with 
excess redundant tissues evidencing frequent recurrences.  
The veteran had mild anemia.  There was no documentation 
after 1987 of rectal problems or bleeding.  There was a 
remote history of peptic ulcer disease, alcoholism, and 
substance abuse.  Thus, mild anemia would more likely be 
related to any or all of these conditions and not his mild 
internal hemorrhoids.  The rationale was that people with 
poor nutrition often had mild anemia.  This veteran had no 
documented evidence of any type of anemia that required 
transfusion or oral iron supplementation.  There was no 
significant documentation of hemorrhoidal complaints, 
including pain, thrombosis, or bleeding, in over twenty 
years.

Based on a review of the record, the Board finds that an 
increased rating is not warranted for the veteran's 
hemorrhoids.  Specifically, the evidence shows that, while 
the veteran was found to have a small internal hemorrhoid in 
June 2002, there was no evidence of thrombosis.  Similarly, 
in April 2006, the veteran was shown to have some internal 
hemorrhoids with slight redundant tissue but no evidence of 
thrombosis.  In November 2007, it was noted that his 
recurrence of hemorrhoids without thrombosis was one or less 
per year.  There was no history of thrombosis.  The examiner 
noted that there was no evidence of thrombotic and 
irreducible hemorrhoids with excess redundant tissues 
evidencing frequent recurrences.  Therefore, while the 
veteran was once shown to have slight redundant tissue, he 
was never shown to have large or thrombotic hemorrhoids, 
hemorrhoids that were irreducible, or excessive redundant 
tissue, which would suggest frequent recurrences.  As such, 
an increase to a 10 percent rating under the criteria of 
Diagnostic Code 7336 is not warranted.

With regard to the criteria associated with a 20 percent 
rating under Diagnostic Code 7336, the Board notes that the 
April 2006 VA examiner indicated the veteran had persistent 
rectal bleeding and anemia.  In November 2007, VA sought an 
opinion as to whether the veteran's anemia was secondary to 
his hemorrhoids, as is necessary for a 20 percent rating 
under Diagnostic Code 7336.  The VA examiner opined that the 
veteran's mild anemia was, instead, due to his history of 
peptic ulcer disease, alcoholism, and substance abuse.  A 
rationale was provided for this opinion, and there is no 
opinion of record showing otherwise.  In addition, the 
evidence consistently shows the veteran had no fissures on 
examination.  As such, an increase to a 20 percent rating 
under Diagnostic Code 7336 is not warranted.

Furthermore, the Board finds that a compensable rating is not 
warranted under any other Diagnostic Codes, as the veteran 
was shown to have a normal sphincter, an absence of prolapse 
of the rectum, and an absence of fistula.  38 C.F.R. § 4.114, 
Diagnostic Codes 7332-7335 (2008).

Thus, the Board concludes that an increased rating for 
hemorrhoids is not warranted here.  The evidence 
preponderates against the veteran's claim, and it must be 
denied.  In reaching this determination, the Board is aware 
of the provisions of 38 C.F.R. § 3.303(b).  That regulation 
provides that subsequent manifestations of the same disease 
process are service connected unless clearly due to 
intercurrent cause.  This regulation is also consistent with 
38 C.F.R. § 4.14.  Here, we find that there is a clear 
intercurrent cause of the anemia and that such is not 
considered in evaluating this veteran's disability. 

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


ORDER

An increased rating for status post hemorrhoidectomy with 
fissure in ano, currently evaluated as noncompensably 
disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


